1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9     VICTOR TAGLE, SR.,                                 Case No. 3:18-cv-00519-MMD-CBC

10                                          Plaintiff                  ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                       Defendants
13

14   I.     DISCUSSION

15          This is a “tort action Bivens” filed by a pro se prisoner in the custody of the Nevada

16   Department of Corrections (“NDOC”) who is being housed at a private prison in Eloy,

17   Arizona. On December 26, 2018, this Court issued an order denying Plaintiff’s application

18   to proceed in forma pauperis because Plaintiff had “three strikes” pursuant to 28 U.S.C.

19   § 1915(g). (ECF No. 3.) The Court informed Plaintiff that if he did not pay the $400.00

20   filing fee in full within 30 days from the date of that order, the Court would dismiss the

21   action without prejudice. (Id.) The 30-day period has now expired and Plaintiff has not

22   paid the full filing fee of $400.00.

23          A.     Motion for Reconsideration

24          Plaintiff filed a document entitled “answer to court’s order and motion for” (ECF No.

25   4) which the Court construes as a motion for reconsideration. A motion to reconsider must

26   set forth “some valid reason why the court should reconsider its prior decision” and set

27   “forth facts or law of a strongly convincing nature to persuade the court to reverse its prior

28   decision.” Frasure v. United States, 256 F.Supp.2d 1180, 1183 (D. Nev. 2003).
1    Reconsideration is appropriate if this Court “(1) is presented with newly discovered

2    evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if

3    there is an intervening change in controlling law.” Sch. Dist. No. 1J v. Acands, Inc., 5 F.3d

4    1255, 1263 (9th Cir. 1993). “A motion for reconsideration is not an avenue to re-litigate

5    the same issues and arguments upon which the court already has ruled.” Brown v.

6    Kinross Gold, U.S.A., 378 F.Supp.2d 1280, 1288 (D. Nev. 2005). The Court denies this

7    motion because it finds that it did not commit clear error in its initial decision.

8           B.     Dismissal

9           District courts have the inherent power to control their dockets and “[i]n the

10   exercise of that power, they may impose sanctions including, where appropriate . . .

11   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

12   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

13   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

14   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance

15   with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for

16   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

17   F.2d 1439, 1440–41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring

18   pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833

19   F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson

20   v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and

21   failure to comply with local rules).

22          In determining whether to dismiss an action for lack of prosecution, failure to obey

23   a court order, or failure to comply with local rules, the court must consider several factors:

24   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

25   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

26   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

27   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;

28   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
                                                    2
1           In the instant case, the Court finds that the first two factors, the public’s interest in

2    expeditiously resolving this litigation and the Court’s interest in managing the docket,

3    weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

4    in favor of dismissal, since a presumption of injury arises from the occurrence of

5    unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See

6    Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy

7    favoring disposition of cases on their merits – is greatly outweighed by the factors in favor

8    of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

9    the court’s order will result in dismissal satisfies the “consideration of alternatives”

10   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779

11   F.2d at 1424. The Court’s order requiring Plaintiff to pay the full filing fee within 30 days

12   expressly stated: “It is further ordered that this action will be dismissed without prejudice

13   unless Plaintiff pays the $400.00 filing fee in full within thirty days from the date of this

14   order.” (ECF No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal would result

15   from his noncompliance with the Court’s order to pay the full filing fee within 30 days.

16   II.    CONCLUSION

17          It is therefore ordered that this action is dismissed without prejudice based on

18   Plaintiff’s failure to pay the $400.00 filing fee in compliance with this Court’s December

19   26, 2018, order.

20          It is further ordered that the motion for reconsideration (ECF No. 4) is denied.

21          It is further ordered that the Clerk of Court close the case and enter judgment

22   accordingly.

23          DATED THIS 5th day of February 2019.

24

25                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
26

27

28
                                                    3
